Citation Nr: 0114717	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-09 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.  


REMAND

This appeal arises out of the veteran's claim that he 
currently has PTSD and schizoaffective disorder, as a direct 
result of his active military service.  The RO has denied 
these claims essentially based on a determination that there 
is no medical evidence of an etiological nexus between the 
veteran's active military service and his currently diagnosed 
PTSD or schizoaffective disorder; and that therefore the 
claims were not well-grounded.

Generally, a determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  Certain chronic disabilities such 
as psychoses, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition, credible supporting evidence verifying that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2000).  

In the present case, the veteran has been diagnosed as having 
PTSD and schizoaffective disorder.  These diagnoses have been 
repeated in various VA treatment records dated in the later 
1990's.  The veteran's service personnel records reflect that 
he received no awards or decorations indicative of combat 
service, and his listed military occupational specialty was 
cook.  The veteran does not contend that his stressors are 
based on combat related incidents.  Rather, the veteran 
claims that his psychiatric symptomatology is etiologically 
related to a sexual assault that occurred during basic 
training in service.  However, the sexual assault stressor 
noted in the various treatment records and described by the 
veteran has not been verified.  The veteran maintains that 
treatment during service in August 1958 was actually 
treatment for the result of his assault, even though the 
record shows complaints of back pain after falling off a 
ladder.  In this regard the veteran has pointed to a follow-
up treatment record that month, which noted that the veteran 
had a markedly exaggerated emotional overlay.  However, 
review of the cited treatment record shows no indication that 
the veteran's complaints were related to a sexual assault; 
and none of the remainder of the veteran's service records 
indicate that a sexual assault occurred.  The veteran's own 
statements cannot, as a matter of law, establish the 
occurrence of non-combat stressors.  See Zarycki v. Brown, 6 
Vet. App. 91 (1993).  

Recent VA treatment records have made findings that the 
veteran's schizoaffective disorder and PTSD were related to a 
history of sexual abuse in service.  The Board notes that a 
diagnosis based solely on a history as related by the 
veteran, as it relates any current disorder to service, 
constitutes no more than a transcription of a lay history, 
and therefore is not thereby transformed into competent 
medical evidence of a relationship between service and a 
current disorder.  See LeShore v. Brown 8 Vet. App. 406 
(1995).  Further as noted above, the veteran's diagnosis of 
PTSD must be linked, by medical evidence, to a verifiable in-
service stressor in order for service connection to be 
warranted.  Medical nexus evidence is insufficient, in and of 
itself, to predicate the grant of service connection for 
PTSD.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals, prior to 
March 1, 1999) (hereinafter, "the Court") has held that 
provisions in the VA Adjudication Procedure Manual M21-1 
(Manual M21-1) regarding PTSD and personal assault claims are 
substantive rules, with the equivalent weight of VA 
regulations.  Patton v. West, 12 Vet. App. 272, 277 (1999).  
As such, the Board must consider those provisions when 
adjudicating personal-assault PTSD claims, like in the 
present case.  Id.
 
The general Manual M21-1 provisions on PTSD claims in 
paragraph 5.14 require that "[i]n cases where available 
records do not provide objective or supportive evidence of 
the alleged in-service stressor, it is necessary to develop 
for this evidence."  Manual M21-1, Part III, paragraph 
5.14(b)(3).  Id. at 278.  As to personal assault PTSD claims, 
more particularized requirements are established, which are 
set forth in Manual M21-1, Part III, paragraph 5.14(c).  
Those provisions acknowledge that veterans claiming service 
connection for personal assault face unique problems 
documenting their claims.  Therefore, it is critical to 
develop these claims by seeking alternative sources of 
information, such as medical records, police reports, 
testimonial statements from confidants, copies of personal 
diaries, etc.  Id. at 278-279.  In order to gather such 
information, the Manual M21-1 indicates that a specific 
development letter must be provided to the veteran.  

A review of the record reveals that in July 1999, the RO sent 
the veteran a personal-assault development letter, requesting 
that he complete a questionnaire about the claimed incident.  
In July 1999, the RO received the veteran's response, in 
which he provided some details regarding the claimed sexual 
assault.  It appears, however, that the veteran did not 
completely answer or fully address all of the queries 
contained in the request for information in support of his 
PTSD claim.  In this regard, the Board notes that the 
veteran's own statements and testimony cannot, as a matter of 
law, establish the occurrence of non-combat stressors.  See 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Additionally, the Board notes that during the pendency of 
this appeal, there was an important change in the law 
pertaining to veteran's benefits, which took place during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, as the 
RO has not yet considered whether any additional notification 
or development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the requirements outlined in VCAA for assisting 
the veteran establish his claims, the Board believes that 
further development is necessary.  The Board believes that 
the veteran should be provided a further opportunity to 
provide any additional information that may assist in 
verifying the veteran's claimed stressor involving a sexual 
assault during basic training in service.  Following the 
veteran's response to the letter, appropriate development 
should be undertaken to verify the veteran's claimed 
stressor.  The Manual M21-1 provides that if the military 
record contains no documentation that a personal assault 
occurred, alternative evidence might still establish an in-
service stressful incident.  Behavioral changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  Evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA psychiatrist.  Manual M21-1, Part 
III, 5.14(c).

The veteran has received VA psychiatric treatment in the late 
1990's.  However, there has been no VA examination which 
takes into account the records of prior medical treatment to 
provide an opinion as to whether there is a nexus between the 
claimed psychiatric disabilities and service.  The duty to 
assist includes conducting a thorough and contemporaneous 
medical examination that takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 4.2 (2000).  
Therefore, the veteran should be requested to identify any 
health care providers who have treated him since service for 
PTSD and schizoaffective disorder.  Thereafter, the veteran 
should be afforded a VA examination with respect to this 
claim.  

Finally, the Board notes in this connection that in a 
December 1998 letter, the Social Security Administration 
(SSA) noted the veteran was awarded Supplemental Security 
Income (SSI) disability payments based on his being disabled 
since November 1998.  In order for VA to properly assist the 
veteran, all SSA disability decisions and related medical 
records should also be obtained.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992). 

Therefore, consistent with its duty to assist, the Board 
orders below for the RO to request details from the veteran 
that would facilitate an attempt to verify any stressors 
asserted by the veteran; and for the RO to attempt to verify 
the reported stressors by all appropriate means as indicated.  
The RO must subsequently obtain any pertinent treatment or 
examination records, and then afford the veteran an 
examination to determine whether any diagnosed psychiatric 
disability is related to service; and whether a diagnosed 
PTSD is linked to any verified in-service stressors.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096, 2096-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A). 
 
The RO also should generally take all further appropriate 
action to ensure compliance with the provisions for notice 
and assistance to the claimant of the recently enacted VCAA.  

Accordingly, this case is REMANDED for the following:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

2.  The RO should obtain and associate 
with the claims folder any SSA 
determination(s) for the award of Social 
Security disability or SSI benefits, and 
medical records underlying such 
determination(s).

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for PTSD and/or schizoaffective 
disorder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

4.  The RO should contact the veteran 
with notice of the purpose of this remand 
and afford him another opportunity to 
provide any additional specific 
information pertaining to alleged 
stressful events of service, particularly 
informing him of the probative value of 
any detailed information regarding dates, 
places, detailed descriptions of events, 
and/or identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  The RO should ensure 
that all special development required 
under the provisions of M21-1, Part III, 
paragraph 5.14(c) has been completed.

5.  The regional office should make 
arrangements for examinations of the 
veteran by two trained mental health 
professionals experienced with 
schizoaffective disorder and PTSD 
matters.  Each of these examiners should 
review the veteran's various records, 
including the veteran's medical records, 
his accounts of the claimed stressor(s), 
and the efforts to document such 
stressors.  Each examiner should examine 
the veteran separately.  The psychiatric 
examinations should reflect consideration 
of the veteran's social, industrial, and 
military history, as well as reporting 
the clinical findings upon which any and 
all diagnoses are based.  The examiners 
should confer and determine the nature of 
any psychiatric disability that is 
present, specifically whether a diagnoses 
of schizoaffective disorder and PTSD are 
supported.  If the diagnosis of PTSD is 
confirmed, the linkage of the PTSD to the 
veteran's service and any verified 
stressors in service, should be fully 
discussed.  If a schizoaffective or other 
psychiatric disorder is confirmed, the 
examiners are requested to comment on any 
etiological relationship between such 
diagnosed disorder(s) and service.  It is 
essential that the claims folder be made 
available to the examiners for their 
review prior to and during the 
examinations.

6.  When the above action has been 
completed, the regional office should 
again review the questions of entitlement 
to service connection for PTSD and 
schizoaffective disorder, consistent with 
all laws, regulations, and U.S. Court of 
Appeal for Veterans Claims decisions.

If the denial of the veteran's claims is continued, a 
supplemental statement of the case should be furnished to the 
veteran and his representative.  No action is required of the 
veteran unless and until he receives further notice.  The 
purpose of this REMAND is to obtain clarifying data, and to 
provide due process.  The Board intimates no opinion, either 
legal or factual, as to the ultimate determination warranted 
in this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	L. HELINSKI 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

